 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Debtor / debtor-in-possession

 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN JOSE DIVISION

12   In re:                                               Case No.: 20-50469 SLJ
                                                          Chapter 11
13
     Mordechai Koka,                                      DECLARATION OF RICHARD
14                                                        DAHNKEN IN SUPPORT OF EX-PARTE
                                                          APPLICATION OF DEBTOR FOR
15                   Debtor / debtor-in-possession.       ORDER AUTHORIZING EMPLOYMENT
                                                          OF BROKER / REALTOR
16
                                                          Judge: Honorable Stephen L. Johnson
17

18

19            I, Richard Dahnken of Castlemont Realty, have personal knowledge of the information
     contained herein, and if called upon to testify, I could competently testify to the same. I declare as
20
     follows:
21
              1. I am a licensed Broker / Realtor in the State of California. My Broker license number is
22
     # 01225792. My office is located at Castlemont Realty, 2760 Camino Diablo, Suite B, Walnut
23
     Creek, CA 94597; my office telephone number is 1-925-786-0825.
24
              2. The Debtor Mordechai Koka has retained me (with full notice to me that he needs Court
25
     Approval before this retention becomes permanent) to sell the following two (2) real properties:
26

27
     DECLARATION OF RICHARD DAHNKEN IN                                               Case No. 20-50469 SLJ
28   SUPPORT OF EX-PARTE APPLICATION OF
     DEBTOR FOR ORDER AUTHORIZING
Case:EMPLOYMENT   OF BROKER
      20-50469 Doc#         / REALTOR
                       43 Filed:  05/12/20            Entered: 05/12/20 12:54:40      Page 1 of 3
                            1
 1   1702 Paru Street, Alameda, CA 94501 (“Paru”); and 3190 Vichy Avenue, Napa, CA 94558

 2   (“Vichy”).

 3          3. I am an experienced Real Estate Broker with more than 20 years of experience. I have

 4   extensive knowledge of the Alameda and Napa County real estate markets. In my professional
     opinion, Paru can be conservatively valued for $1,600,000.00; Vichy for right around
 5
     $860,000.00.
 6
            4. My proposed commission for the subject proposed transactions will be no more than
 7
     2.5%, with a total transaction commission of 5%, as I will be offering 2.5% to any buyer’s agents.
 8
     Note: I know that I am NOT allowed to double end either listing and the total compensation
 9
     that I can receive is 2.5% no matter what. I will likely agree to less than 2.5% as discussed
10
     between Moti and I since he is offering me two listings.
11
            5. The Debtor proposed to employ my professional services as soon as possible to provide
12
     him a competent and professional analysis of the two properties and to market them for sale. I
13
     know that the Court needs to approve my employment before I can actually transact and that is
14   why the Debtor is filing an application that the instant Declaration is in support of.
15          6. I intend to list / sell Paru and Vichy as soon as possible in light of COVID-19. (One of
16   the properties does need some work. The Debtor is working on this himself.)
17          7. To my knowledge, I have no connection with any creditor, their respective attorneys or
18   accountants, or any United States Trustee, or any such person. To my knowledge, no other
19   members or employees of my firm, Castlemont Realty, represent or have any connection

20   with any creditor or any other party in interest this case, their respective attorneys or

21   accountants, or any United States Trustee, or any person.

22          8. I understand that dual agency is not permitted.

23          9. I understand that the Court must approve all sale orders and compensation.
            10. Neither I, nor my firm, Castlemont Realty, nor its members or employees, have any
24
     interest adverse to the Debtor or the Debtor’s Estate.
25
            11. I am not aware of any facts that would lead me to conclude that I may not be a
26
     “disinterested person” as that term is defined by the Bankruptcy Code.
27

28
     DECLARATION OF RICHARD DAHNKEN IN                                                 Case No. 20-50469 SLJ
     SUPPORT OF EX-PARTE APPLICATION OF
Case:DEBTOR FOR ORDER
      20-50469   Doc# AUTHORIZING
                       43 Filed: 05/12/20            Entered: 05/12/20 12:54:40         Page 2 of 3
     EMPLOYMENT OF BROKER / REALTOR
 1           12. I am not aware of any facts that would lead me to conclude that anyone in my firm,

 2   Castlemont Realty, would not be a “disinterested person” as that term is defined by the

 3   Bankruptcy Code. I have read the application of the Debtor and, to the best of my knowledge, all

 4   the facts stated therein are true and correct.
             13. Neither I, nor my firm, Castlemont Realty, nor its members or employees, have any
 5
     prepetition claim against the Debtor or his estate.
 6
             14. Neither I, nor my firm, Castlemont Realty, nor its members or employees, have been
 7
     employed by the Debtor prior to the commencement of this Chapter 11 case.
 8
             15. Neither I, nor my firm, Castlemont Realty, nor its members or employees, plan to
 9
     represent any related debtors or principals of the Debtor. To date, neither I, nor my firm,
10
     Castlemont Realty, have received any payment from the Debtor.
11
             16. I am familiar with the requirements of the Bankruptcy Code, the Federal Rules of
12
     Bankruptcy Procedure, the Local Bankruptcy Rules and the Guidelines of the Office of the United
13
     States Trustee with respect to the employment and compensation of professionals in
14   Chapter 11 cases. I intend to comply with such requirements.
15
     I declare under penalty of perjury that the foregoing is true and correct.
16
     Executed on May 12, 2020, in San Jose CA.
17

18   /s/ Richard Dahnken
     Richard Dahnken
19   Castlemont Realty
20

21

22

23

24

25

26

27

28
     DECLARATION OF RICHARD DAHNKEN IN                                               Case No. 20-50469 SLJ
     SUPPORT OF EX-PARTE APPLICATION OF
Case:DEBTOR FOR ORDER
      20-50469   Doc# AUTHORIZING
                       43 Filed: 05/12/20             Entered: 05/12/20 12:54:40      Page 3 of 3
     EMPLOYMENT OF BROKER / REALTOR
